Case 1:20-cv-09785-GHW Document 17-2 Filed 05/19/21 Page 1 of 3




               EXHIBIT “2”
           Case 1:20-cv-09785-GHW Document 17-2 Filed 05/19/21 Page 2 of 3




                               CILENTI & COOPER, PLLC
                                             ATTORNEYS AT LAW
                                                     10 Grand Central
                                                155 East 44th Street – 6th Floor
                                                 New York, New York 10017
                                                            _____
                                                  Telephone (212) 209-3933
                                                  Facsimile (212) 209-7102

Clients:
Bienvenido Burgos
Address redacted


Date &
Attorney        Transaction                                          Hours         Hourly Rate   Amount Due

10/5/20
PHC             Initial meeting with Bienvenido Burgos               3.5           $400          $1,400
TC              Initial meeting with client                          3.5           $100          $350

PHC             Research Ownership; Corporation                      1.8           $400          $720

10/12/20        Review and analyze clients’ claims                   2.5           $400          $1,000
PHC

11/20/20        Draft, revise, file Complaint                        3.6           $400          $1,320
PHC

11/21/20        corresp. to process server                           .2            $400          $80
PHC

12/15/20        tc with dc; prepare service waivers                  .4            $400          $160
PHC

12/28/20        Rec / Rev order for mediation;                       .5            $400          $200
PHC             exchange of information and calc.

1/13/21         notice of mediator assignment;                       .5            $400          $200
                Research mediator

1/28/21         initial call with mediator to discuss                .8            $400          $320
                Exchange of information, timeline,
                for mediation

2/3/21          coordinate witnesses with plaintiff                  1.4           $400          $560
PHC             prepare witness form

2/16/21         Rec & Rev. Answer;                                   1.5           $400          $600
PHC             Review affirmative defenses,
           Case 1:20-cv-09785-GHW Document 17-2 Filed 05/19/21 Page 3 of 3



2/20/21
TC                  Telephone conference with clients re:
                    Status, allegation                           .7           $100            $70

2/27/21             Draft Rule 26 Dis. (2.0); with damages       4.1          $400            $1,640
PHC                 calculations (2.1)


3/1/21              meeting with Rachel Nicotra                  .5           $400            $200
                    (pre-mediation call)

3/4/21              prepare confidential mediation submission 2.5             $400            $1,000
PHC

3/10/20             mediation (first session)                    4.0          $400            $1,600
PHC

MC                  post mediation
                    assistance during additional negotiations
                    with client and additional mediation         4.0          $100            $400


4/9/21              status report to J. Woods; request for more .5            $400            $200
                    time to reach and finalize resolution
4/20/21
PHC                 with revisions to initial mou –
                    settlement reached with counsel               3.0         $400            $1,200

4/21/21             draft settlement agreement                   2.0          $400            $800

5/3/21              revise settlement agreement, forward to dc 2.8            $400            $720
PHC

5/4/21              research oral agreement reached at mediation 2.5           $400           $1,000
                    enforcement of same; [REDACTED]
                    cases reviewed:
                    Rivera v. Crabby Shack; 2019 U.S. Dist. LEXIS 230587
                    Rodriguez v. Cricket Wireless LLC; 2021 US Dist. LEXIS 76394

5/10/21             meeting with client for execution of         1.5          $400            $600
PHC                 settlement agr.

MC                  assist with client meeting                   1.5          $100            $150

5/13/21,
5/19/21
PHC                 draft fairness motion; review, revise        2.9          $400           $1,160
                                                                                      ________________

                                                                                      Total
                                                                                      Fees    $17,450
Costs:     filing and service fees ($550.00) - waived


                                      Total Fees:                                             $18,000
                                      Reduced to:                                             $15,000

                                                        Page 2 of 2
